On order of the Court, the application for leave to appeal the December 11, 2018 judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE Part II.A. of the Court of Appeals judgment addressing professional negligence (malpractice), and we REMAND this case to that court for reconsideration of that issue in light of Cox v. Flint Bd. of Hosp. Mgrs. , 467 Mich. 1, 651 N.W.2d 356 (2002) (holding MCL 600.2912a does not apply to nurses). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.
We do not retain jurisdiction.